DETAILED ACTION/ 
This Office Action is in response to the applicant’s amendments filed on 22 July 2022.
Examiner comment
Claim 1 invokes 112 (f) and analysis is required.  Claim 1 limitations “central control unit” invoke 112 sixth paragraph. However, a corresponding structure is present in the specification. Paragraph 62, the central control unit may receive a storage part, a positioning part, a drilling controller, a charging controller, a detonator setting part, a display part, a monitoring controller and a blasting controller. Figure 4 shows structure of central control unit.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest the central control unit comprises a detonator setting part configured to match the worker position at a time when the central control unit receives the register request with the blasting design map, to identify the detonator transmitting the register request, and to transmit setting data corresponding to the identified detonator to the identified detonator, and the setting data includes setting information, an initialization time, and a delay time as recited in independent claims 1 and 9.
With regards to claims 1 and 9, the closest prior art reference of record, Laakko et al. (US Publication 2020/0355483), discloses the location of a hand-held apparatus is determined based on signaling received by a high-accuracy positioning unit. If the location corresponds with a location of a bore hole in a stored blasting plan, an electronic detonator selected by a user is identified based on its identifier read by a NFC reader of the hand-held apparatus (200), and the stored blasting plan is updated with the hand-held apparatus to indicate that the assigned electronic detonator has been set in the bore hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472   

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472